Opinion by
Porter, J.,
The defendants were jointly tried in the court below, and *624their appeals have here been argued together, under the same specifications of error. The first count of the indictment charged the defendants with assault and battery; the second count charged them with unlawfully and maliciously inflicting upon the person of Elizabeth Greiner grievous bodily harm. The defendants were acquitted upon the second count, and it is not necessary to consider the specifications of error which refer exclusively to that charge.
The first specification of error refers to the refusal of the court to give binding instructions in favor of the defendants.
The testimony produced by the commonwealth, if believed, established that the defendants were driving an automobile along a turnpike road and had already, in the afternoon, run through a tollgate without paying toll; they again approached the same gate in the evening and found it closed and the toll-keeper standing in front of it with a lantern, he demanded the toll for one way, ten cents ; the defendants refused to pay it'; one of them jumped out of the automobile, choked the gatekeeper, forced the gate partly open; at the call of the gatekeeper his wife came to his assistance, and thereupon the other defendant, calling to his companion to look out, ran the automobile against the gate which the wife was holding, and forced it and her against the side of the tollhouse, breaking two of her ribs and otherwise injuring her. ■ The defendants had in their testimony admitted that they had that afternoon run this particular gate and a number of others on the same turnpike at a speed of about sixteen miles an hour, without paying toll at any of the gates, and that this was the first gate at which they had been stopped. They testified that the toll-keeper demanded from forty-two to forty-eight cents toll, that that amount was exorbitant and that they tendered him the. amount of toll to which he was entitled, which he refused to receive, or permit them to pass; that one of the defendants stepped from the automobile and forced the gate open while the toll-keeper was trying to hold it shut, and that having succeeded in getting the gate open he called to his companion to come on, and that the automobile was then run through the opening slowly, without injury to any one. There was a direct conflict of testimony, and it was proper for the jury, in passing upon the credit to which the witnesses were entitled *625and the purpose and intention of the defendants in forcing their way through the gate, to consider the fact that these same defendants had upon that same turnpike immediately before this incident, rushed a number of tollgates at a high rate of speed, without paying toll. The case was for the jury, and the first specification of error is dismissed.
Even if the toll-keeper demanded more toll than was actually due, that'did not warrant the defendants in committing a breach of the peace in order to force a passage. The preservation of the public peace is paramount to the mere equitable regulation of the tolls to be charged by a turnpike company. When a gate-keeper demands more than the lawful toll, this does not confer upon the traveler the right to choke him and break the ribs of his wife. The second specification of error is dismissed.
The third specification of error refers only to the second count of the indictment, upon which count the defendants were acquitted and cannot again be tried, and its consideration is unnecessary. The court fell into trifling inaccuracies in referring to the testimony, but the slips were not of a serious nature and were subsequently corrected, and it is not necessary to discuss the fourth and fifth specifications of error.
The sixth specification is to the following language found in the charge: “ If you have any doubt of the guilt of the defendants, or either of them, on the indictments, under the testimony and the law in the case, you may give the defendants, or the one who is entitled to that benefit, the benefit of that doubt.” This sentence embodies all that was said by the learned judge to the jury upon the subject to which it refers. That it was inadequate in failing to define the nature of the doubt which should have an effect upon the verdict, is manifest. A doubt, to work an acquittal, must be serious and substantial, not the mere possibility of a doubt. If the evidence convince of guilt beyond a reasonable doubt, a jury is bound to convict: Commonwealth v. Harman, 4 Pa. 269. This reasonable doubt arises from the failure of the evidence to convince the minds of the jury of the guilt of the defendant: McMeen v. Commonwealth, 114 Pa. 300. This mere inadequacy did not, however, prejudice the cause of the defendants, for the jury might have assumed that they were at liberty to acquit because of the *626existence of some imaginary doubt. The complaint of the de- ' fendanfcs is'that the instruction was misleading as to the effect which must be given to a doubt, and this complaint seems to be well founded. When a reasonable doubt, within the meaning of the law and under the evidence, exists it is the property of the defendant, and must result in an acquittal. This principle is too well recognized and important to be ignored. An instruction which must reasonably be held' to have given a jury the impression that if they found that such a doubt as the law recognizes existed, under the evidence, then they were vested with a discretion to determine whether the defendant should have the benefit of that actually existing reasonable doubt, is certainly misleading. The discretion of the jury is to be exercised in determining whether the reasonable doubt exists, if they find that such doubt does exist, then, the legal principle applicable is that they must give the defendant the benefit of the doubt; not that they may do so in their discretion. The sixth specification of error is sustained.
It is ordered that in each of the appeals Nos. 112 and 113, October Term, 1905, the judgment be reversed and a venire facias de novo awarded.